DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 9 recites: 
means for forming the box, interpreted as a polygonal mandrel
means for gluing the flaps, interpreted as hot melt injection guns
means for applying the walls, interpreted as the turning of the mandrel
means for pressing the flaps, interpreted as bottom pressing system including a plate and push carriage 56
Claim 14 recites “means for ejecting the inclined box includes means for pushing the inside of the bottom” interpreted as a rod, or piston or use of suction cups as disclosed on pages 8-9 of the specification.
Claim 20 recites “means for ejecting the inclined box thus formed, and means for setting the box upright and transferring said box to a filling station” interpreted as a rod, or piston or use of suction cups as disclosed on pages 8-9 of the specification.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
 “means for setting the box upright including an inclined plate” in claim 15.
 “means for extracting the blank from a storage magazine by suction” in claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16,18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers US 4,352,422 in view of Langen US 2010/0263333.

Regarding claim 1, Meyers discloses a method for forming a box from a blank (16a) comprising a sequence of four main rectangular walls (shown as an open ended carton with 4 rectangular sides in figure 3 to show how the blank is folded and glued) ending in a gluing tab (glue tab 16b) that are linked together by first mutually parallel fold lines (16e) or by intermediate walls, including a first center fold line or a first intermediate center wall (fig.3) , two first lateral fold lines or two intermediate lateral walls and a first tab fold line or a lateral end wall, and further including an assembly of lateral flaps (16d) linked at one side of said sequence by second fold lines (16f) perpendicular to the first fold lines (16e), to form the bottom of the box (glue flaps to form the bottom of the box; col.1 lines 51-68), the method comprising:
conveying the blank horizontally (conveyor chain 23, 17, conveyor 108; fig.4) above a support (arms 112; fig,4) having an upper edge with a V-shaped or substantially V-shaped cross section and faces corresponding to the main walls that are inclined to the horizontal by a given angle a (V-shaped groove 125 extends the length of pocket 116), such that the first center fold line or the intermediate center wall, referred to as the reference center fold line or the reference intermediate center wall, face said edge (col.3 lines 1-36),
positioning the flat blank on the support such that the reference fold line or the reference intermediate wall coincides or substantially coincides with said edge (fig.4; col.3 lines 30-36),
applying glue to the end walls and the tab of the blank (glue is applied to side glue flaps and end flaps; col.1 line 55- col.2 line 2), 
applying the blank to a polygonal mandrel (mandrel 14), the upper edge of which coincides and/or continues in line with the upper edge of the support (end of mandrel for matching alignment with pocket 116), the shape of said mandrel fitting the shape of the box (fig.4; vol.3 lines 45-61), by applying the walls adjacent to said reference center fold line or to said reference intermediate wall to the opposing upper faces of the mandrel (14) and applying the previously glued end walls (side glue flaps 16b,16c) and the tab to the opposing lower faces of said mandrel, to form a tubular box body (16a forms into a formed and closed box to be filled) inclined to the horizontal (fig.4), forming the bottom of the box by folding and applying the flaps to one another after gluing. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the carton former as taught by Meyers with the suction extraction means as taught by Coalier as a simple and effective way to move the blanks from one place to another without damaging the blanks prior to folding around the mandrel.
However Langen Teaches v-shaped support rails 312a and 312b which extend along the horizontal axis as lower support rails to assist in horizontal conveyance of the plurality of panels above the support rails and work to position the box around the mandrel by transferring is supported by the support rails prior to folding on the mandrel and performing a first shaping of the box by forming the flat blank into a V-shaped blank on the support, the flat walls being brought into a box formation forms a first V-shaped formation above lower v- shaped support rails as seen in figure 2-15; par 0116.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the carton former as taught by Meyers with horizontally extending support rails, which act to help both transferring the blank panels to the polygonal mandrel and the finish forming of the box, the rails or capable of supporting at least one panel underneath and the support and guide the box from above, this allows for a simple and effective way to support the blank directly before, during and after folding about the polygonal mandrel, which is simple and creates a more efficient way to create the boxes.

    PNG
    media_image1.png
    482
    651
    media_image1.png
    Greyscale


Regarding claim 2, Meyers in view of Langen substantially teaches the method as claimed in Claim 1, wherein the support having or delimiting faces corresponding to the main walls is inclined at an angle of between 30° and 60° from the horizontal (pocket 116 and groove 125 create a 45 degree angle from the horizontal; Meyers col.3 lines 38-62).
Regarding claim 3, Meyers in view of Langen substantially teaches the method as claimed in Claim 2, wherein the angle a is 45° (45 degree angle from the horizontal; Meyers col.3 lines 38-62).
Regarding claim 4, Meyers in view of Langen substantially teaches the method according to Claim 1, wherein the first reference fold line or the reference intermediate wall of the support is positioned by releasing the blank, which falls onto the upper edge under the effect of gravity (Meyers col.3 line. 55-68)
Regarding claim 5, Meyers in view of Langen substantially teaches the method as claimed in Claim 1, wherein the first reference fold line or the reference intermediate wall is positioned on the upper edge of the support by guiding the blank by friction onto the top of the edge (Meyers fig.4; col.3 lines 30-36).
Regarding claim 6, Meyers in view of Langen substantially teaches the method according to Claim 1, wherein the blank is positioned in a first station for positioning on the support, the blank is glued while being moved (Meyers col.1 line 60- col.2 line 2) and the tubular body of the box and the bottom are formed at a second forming station on the mandrel (14), before said ejecting (ejected using suction cups 124; col.4 lines 6-14).
Regarding claim 7, Meyers in view of Langen substantially teaches the method as claimed in Claim 6, further comprising ejecting the inclined box, setting the box upright and transferring the box to a filling station (col.1 line 60- col.2 line 2) wherein the formed bottom is pressed to eject the box (glue tabs are pressed; and then carton is ejected and is upright for filling shown on Meyers figure 5), and to set the box upright, the box is dropped onto an inclined plate, the box is lifted using a lifting carriage and the box is tilted by pushing laterally on a horizontal upper end plate to position same horizontally, before again tilting the box vertically onto a conveyor belt (wheel acts as a tilting incline plate which rotates the box to sit vertically upright on conveyor 110).

Regarding claim 8, Meyers in view of Langen substantially teaches the method as claimed in Claim 6, wherein the adjacent walls of said reference center fold line are applied to the opposing upper faces of the mandrel and the previously glued end walls and the tab are applied to the opposing lower faces of the mandrel by two articulated arms (articulated arms 112; fig.4; Meyers col.3 lines 16-36).

Regarding claim 9, Meyers discloses a machine for forming a box from a blank (16a) comprising a sequence of four main rectangular walls ending in a gluing tab (glue tab 16b) that are linked together by first mutually parallel fold lines or by rectangular intermediate walls (shown as an open ended carton with 4 rectangular sides in figure 3 to show how the blank is folded and glued), including a first center fold line or a first intermediate center wall, two first lateral fold lines or two intermediate lateral walls and a first tab fold line or a lateral end wall (multiple fold lines 16e, 16f perpendicular to each other to form the connecting panels with fold lines between each panel to form a carton), and further including an assembly of lateral flaps linked at one side of said sequence by second fold lines perpendicular to the first fold lines, to form the bottom of the box (glue flaps to form the bottom of the box; col.1 lines 51-68), the machine comprising:
conveying the blank horizontally above a support (conveyor chain 23, 17, conveyor 108; fig.4), said support having a V-shaped or a substantially V-shaped upper edge and adjacent faces corresponding to the main walls that are inclined from the horizontal (V-shaped groove 125 extends the length of pocket 116), said extraction and conveyance means being arranged such that the first center fold line or the intermediate center wall, referred to as the reference center fold line and the reference intermediate center wall, face said edge (col.3 lines 1-36); means for controlling the positioning of the blank on the support such that the reference fold line or the reference intermediate wall coincides or substantially coincides with said edge (fig.4; col.3 lines 30-36); means for forming the box that coincide with or continue the line of the support including a polygonal mandrel (14) shaped to match the shape of the box (fig.4; vol.3 lines 45-61); means for gluing the flaps and the gluing tab (side glue flaps 16b,16c); means for applying the walls adjacent to said first reference fold line or to said reference intermediate wall to the opposing upper faces of the mandrel (14) and for applying the previously glued end walls and the tab to the opposing lower faces of said mandrel (14), to form a tubular box body (16a) inclined to the horizontal; means for pressing the flaps to form the bottom of the box by folding and applying the flaps to one another after gluing (col.3 lines 15-62);. 
However Langen Teaches substantially inverted v-shaped support rails 312a and 312b which extend along the horizontal axis as lower support rails to assist in horizontal conveyance of the plurality of panels above the support rails and work to position the box around the mandrel by transferring is supported by the support rails prior to folding on the mandrel as seen in figure 2-15; par 0116.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the carton former as taught by Meyers with horizontally extending support rails, which act to help both transferring the blank panels to the polygonal mandrel and the finish forming of the box, the rails or capable of supporting at least one panel underneath and the support and guide the box from above, this allows for a simple and effective way to support the blank directly before, during and after folding about the polygonal mandrel, which is simple and creates a more efficient way to create the boxes.

Regarding claim 10, Meyers in view of Langen substantially teaches the machine as claimed in Claim 9, wherein the mandrel (14) is formed by a frame with three parallel edges attached to one another (fig.4), (ejection suction cups 124 and movement of wheel 111; Meyers col.3 line 62-col.4 line 14).
Regarding claim 11, Meyers in view of Langen substantially teaches the machine as claimed in Claim 10, wherein the edges are formed by a central upper edge with an inverted-V cross section, the angles of the V being 45° to the horizontal (pocket 116 and groove 125 create a 45 degree angle from the horizontal; col.3 lines 38-62), two lateral edges that can be adjusted in relation to the central upper edge, and a lower edge rigidly connected to a moveable removable jig (transfer wheel 108; Meyers col.3 lines 62-68).
Regarding claim 12, Meyers in view of Langen substantially teaches the machine as claimed in Claim 9, wherein the edges are cut corners (carton 16a shows cut corners Meyers fig.3).
Regarding claim 13, Meyers in view of Langen substantially teaches the machine as claimed in Claim 9, further comprising a first station for positioning on the support, where the blank is released by the extraction means onto a first portion of the support (Meyers col.1 line 60- col.2 line 2), transfer means for the blank to convey the blank to a second forming station on a second portion of the support including said mandrel (14), where the tubular body of the box and the bottom are formed (16a), the gluers enabling lines of adhesive to be applied while the blank is being conveyed from the positioning station to the forming station and means for ejecting the box from the mandrel.
Regarding claim 14, Meyers in view of Langen substantially teaches the machine as claimed in Claim 9, wherein the means for ejecting the box include means for pushing the inside of the bottom (glue tabs are pressed; and then carton is ejected and is upright for filling shown on Meyers figure 5; and further guided by suction cups 124).
Regarding claim 15, Meyers in view of Langen substantially teaches the machine as claimed in Claim 9, wherein the means for setting the box upright include an inclined plate designed to receive the ejected box oriented at an angle from the horizontal (fig.4), a carriage for lifting the inclined plate from the first low receiving position to a second high leveling position (wheel 111 indexes box between positions), first lateral pushing means arranged to push the box when the inclined plate is in the high position, onto a horizontal upper end plate to horizontally level said box, and second lateral pushing means perpendicular to the first lateral pushing means designed to position said box vertically on a support arranged to convey same to a packaging station wheel acts as a tilting incline plate which rotates the box to sit vertically upright on conveyor 110).
Regarding claim 16, Meyers in view of Langen substantially teaches the machine as claimed in Claim 9, further comprising two articulated arms arranged to apply the adjacent walls of said first center fold line or the intermediate center wall to the opposing upper faces of the mandrel and to apply the previously glued end walls and the tab to the opposing lower faces of said mandrel (articulated arms 112; Meyers fig.4; col.3 lines 16-36).
Regarding claim 18, Meyers in view of Langen substantially teaches the method as claimed in Claim 1, further comprising ejecting the inclined box means for ejecting the inclined box thus formed (ejected by turning of wheel 111 and suction cups 124); and setting the box upright and transferring the box to a filling station means for setting the box upright and transferring said box to a filling station (set up right onto conveyor 110 for filling; col.3 line 62- col.4 line 14).
Regarding claim 20, Meyers in view of Langen substantially teaches the machine as claimed in Claim 9, further comprising ejecting the inclined box means for ejecting the inclined box thus formed (ejected by turning of wheel 111 and suction cups 124); and setting the box upright and transferring the box to a filling station means for setting the box upright and transferring said box to a filling station (set up right onto conveyor 110 for filling; col.3 line 62- col.4 line 14).

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers US 4,352,422 in view of Coalier et al. US 4,932,930, in further view of Langen US 2010/0263333.

Regarding claim 17, Meyers in view of Langen substantially teaches the method as claimed in Claim 1, But does not explicitly disclose further comprising extracting the flat blank from a storage magazine by suction. 
However Coalier teaches a machine for forming boxes using a polygonal mandrel and extracting the carton blanks (1) from a magazine (39) using suction (40; col.6 lines 3-17)., and further a support (31) that sits below the polygonal mandrel along the horizontal axis that helps form and transfer the blank.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the carton former as taught by Meyers with the suction extraction means as taught by Coalier as a simple and effective way to move the blanks from one place to another without damaging the blanks prior to folding around the mandrel.

Regarding claim 19, Meyers in view of Langen substantially teaches the machine as claimed in Claim 9 ,But does not explicitly disclose further comprising extracting the flat blank from a storage magazine by suction. 
However Coalier teaches a machine for forming boxes using a polygonal mandrel and extracting the carton blanks (1) from a magazine (39) using suction (40; col.6 lines 3-17)., and further a support (31) that sits below the polygonal mandrel along the horizontal axis that helps form and transfer the blank.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the carton former as taught by Meyers with the suction extraction means as taught by Coalier as a simple and effective way to move the blanks from one place to another without damaging the blanks prior to folding around the mandrel.

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.  Applicant argues that Meyers and Langen fail to teach alone or in proper combination conveying the blank horizontally above the inverted v-shaped support and further argue that Meyers only conveys shells not blanks downstream of the mandrel however these arguments are unpersuasive because Langen further teaches during conveying between the flat stack and the mandrel at least a portion of the blank at one point during shaping is a v-shaped blank above v-shaped support rails prior to fully forming the box on the mandrel and at least a portion of the conveying time teaches the flat blank being conveyed above support rails prior to forming the shell of the box such that langen teaches the amended limitation of performing a first shaping of the box by forming the flat blank into a v-shaped blank on the support.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731